UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-8402 ISC8 INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0280334 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 151 Kalmus Dr., Suite A-203, Costa Mesa, California 92626 (Address of Principal Executive Offices) (Zip Code) (714) 444-8753 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934, as amended, (the “Exchange Act”) during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler [] Acceleratedfiler [] Non-accelerated filer [] Smallerreportingcompany [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] As of August 13, 2013, there were 175,310,027 shares of common stock outstanding. ISC8 INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL PERIOD ENDED JUNE 30, 2013 TABLE OF CONTENTS PAGE PART IPART I FINANCIAL INFORMATION Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item3. Quantitative and Qualitative Disclosures About Market Risk 31 Item4. Controls and Procedures 31 PART IIOTHER INFORMATION Item1.Legal Proceedings 32 Item1A. Risk Factors 32 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 32 Item 5. Other Information 32 Item6. Exhibits 33 Signatures Unless otherwise indicated, or unless the context of the discussion requires otherwise, we use the terms “ISC8,” “Irvine Sensors,” the “Company,” “we,” “us,” “our” and similar references to refer to ISC8 Inc. and its subsidiaries. ISC8®, ISC8[secure]®, Irvine Sensors®, Cyber adAPT®, NetFalcon®, NetControl™, Neo-Chip™, Neo-Stack®, Neo-Layer™, TOWHAWK®, Novalog™, Vault®, Eagle™, and RedHawk™ are among the Company’s trademarks. Any other trademarks or trade names mentioned in this report are the property of their respective owners. Safe Harbor Regarding Forward Looking Statements The Private Securities Litigation Reform Act of 1995 and other securities laws contain certain safe harbors regarding forward-looking statements. From time to time, information provided by us or statements made by our employees may contain “forward-looking” information that involves risks and uncertainties. Any statements in this Quarterly Report and accompanying materials that are not statements of historical fact are forward-looking statements (including, but not limited to, statements concerning our projected revenues, expenses, gross profit and income, mix of revenue, demand for our products, the need for additional capital, our ability to obtain and successfully perform additional new contract awards and the related funding of such awards, our ability to repay our outstanding debt, market acceptance of our products and technologies, the competitive nature of our business and markets, the success and timing of new product introductions and commercialization of our technologies, product qualification requirements of our customers, the need to divest assets, our significant accounting policies and estimates, and the outcome of expense audits). These forward-looking statements are based on a number of assumptions made by us, and involve a number of risks and uncertainties, and accordingly, actual results could differ materially. Factors that may cause such differences include, but are not limited to, those discussed in this Quarterly Report and set forth in Part I, Item 1A of our Form 10-K for the year ended September 30, 2012, available through the website of the Securities and Exchange Commission (“SEC”) at www.sec.gov, our website at www.isc8.com, or upon written request to our Investor Relations Department at 151 Kalmus Dr., Suite A-203, Costa Mesa, California 92626. You should carefully consider these factors in connection with forward-looking statements concerning us. Except as required by law, we undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. -i- Table of Contents ISC8 INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, September30, 2013 (1) 2012 (1) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net - Notes receivable Prepaid expenses and other current assets Current assets from discontinued operations Total current assets Restricted cash - Property and equipment, net Deferred financing costs Goodwill - Intangible assets, net Deposits Non-current assets from discontinued operations Total assets $ $ Liabilities, Non-Controlling Interest, and Stockholders’ Deficit Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue - Senior secured revolving credit facility, net of discount Senior subordinated secured convertible promissory notes, net of discount - Senior subordinated secured convertible 2013 Notes, net of discount - Senior subordinated secured promissory notes Subordinated secured convertible promissory notes, net of discount - Other current liabilities Current liabilities from discontinued operations Total current liabilities Subordinated secured convertible promissory notes, net of discount Derivative liability Executive Salary Continuation Plan liability Other liabilities Total liabilities Commitments and contingencies (Note 13) Stockholders’ deficit: Convertible preferred stock, $0.01 par value, 1,000,000 shares authorized, Series B – 900 shares issued and outstanding as of June 30, 2013 and September 30, 2012 (2); liquidation preference of $866,000 and $926,000 as of June 30, 2013 and September 30, 2012, respectively - - Common stock, $0.01 par value, 800,000,000 shares authorized, 175,312,000 and 131,559,000 shares issued and outstanding as of June 30, 2013 and September30, 2012, respectively(3) Additional paid-in capital Accumulated other comprehensive loss ) - Accumulated deficit ) ) ISC8 stockholders’ deficit ) ) Non-controlling interest Total stockholders’ deficit ) ) Total liabilities, non-controlling interest, and stockholders’ deficit $ $ The condensed consolidated balance sheet as of September 30, 2012 has been derived from the audited consolidated financial statement included in the Company’s 2012 Annual Report on Form 10-K, adjusted to reflect discontinued operations. In March 2013, the Company ceased operations of its government focused business, including Secure Memory Systems, Cognitive Systems and Microsystems business units (the “Government Business”).In accordance with the provisions of the Presentation of Financial Statements Topic 205 of the Accounting Standards Codification (“ASC”), the assets and liabilities related to the Government Business are now presented as discontinued operations for all periods presented in the consolidated financial statements.See Note 15 of the Notes to the Condensed Consolidated Financial Statements. The number ofpreferred stock issued and outstanding are rounded to the nearest hundred (100). The number of shares ofcommon stock issued and outstanding are rounded to the nearest one thousand (1000). See Accompanying Notes to Condensed Consolidated Financial Statements. -1- Table of Contents ISC8 INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Nine Months Ended June 30, 2013 (1) July 1, 2012 (1) (2) June 30, 2013 (1) July 1, 2012 (1) (2) Revenues $ $ - $ $ - Cost of revenues - - Gross profit - - Operating expenses: General and administrative expense Research and development expense Total operating expenses Operating Loss ) Interest and other (income) expense Interest expense (Gain) loss from change in fair value of derivative liability ) ) ) Other (income) expense, net ) ) Total interest and other (income) expenses ) ) Income (loss) from continuing operations before provision for income taxes ) ) Provision for income taxes - - ) ) Income (loss) from continuing operations ) ) ) Loss from discontinued operations (net of $0 tax) Gain (loss) on disposal of discontinued operations (net of $0 tax) ) - - Net income (loss) from discontinued operations (net of $0 tax) Net income (loss) $ ) $ $ ) $ ) Basic income (loss) per share: Income (loss) from continuing operations $ ) $ $ ) $ ) Income (loss) from discontinued operations $ ) $ ) $ ) $ Basic net income (loss) per share $ ) $ $ ) $ ) Diluted income (loss) per share: Income (loss) from continuing operations $ ) $ $ ) $ ) Income (loss) from discontinued operations $ ) $ ) $ ) $ Diluted net income (loss) per share $ ) $ $ ) $ ) Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, diluted In March 2013, the Company ceased operations of its Government Business, and in January 2012 the Company ceased operations of its thermal imaging products business (the “Thermal Imaging Business”).In accordance with the provisions of the Presentation of Financial Statements Topic 205 of the ASC, the results of operations related to the Government Business are now presented as discontinued operations for all periods presented in the consolidated financial statements.See Note 15 of the Notes to the Condensed Consolidated Financial Statements. On June 28, 2013, the Company changed its fiscal year end-date from the last Sunday of September to September 30. Accordingly, the Company's third quarter of fiscal 2013 ended on June 30, 2013 and fiscal 2013 will end on September 30, 2013, rather than September 29, 2013.The Company did not change its prior period presentation to reflect the change in fiscal year, as the difference is immaterial.See Note 1. See Accompanying Notes to Condensed Consolidated Financial Statements. -2- Table of Contents ISC8 INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended Nine Months Ended June 30, July 1, 2012 (1) June 30, July 1, 2012 (1) Net income (loss) $ ) $ $ ) $ ) Other comprehensive loss before tax from continuing operations: Foreign currency translation adjustments, net of $0 tax ) - ) - Comprehensive loss attributable to ISC8 $ ) $ $ ) $ ) On June 28, 2013, the Company changed its fiscal year end-date from the last Sunday of September to September 30, 2013. Accordingly, the Company's third quarter of fiscal 2013 ended on June 30, 2013 and fiscal 2013 will end on September 30, 2013, rather than September 29, 2013.The Company did not change its prior period presentation to reflect the change in fiscal year, as the difference is immaterial.See Note 1. See Accompanying Notes to Condensed Consolidated Financial Statements. -3- Table of Contents ISC8 INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended June 30, 2013 (1) July 1, 2012 (1) (2) Cash flows from operating activities: Net loss $ ) $ ) Add: loss (income) from discontinued operations (net of $0 tax) ) Loss from continuing operations ) ) Adjustments to reconcile loss from continuing operations to net cash used in operating activities: Depreciation and amortization Non-cash interest expense (Gain) loss from changes in fair value of derivative liability ) Common stock and warrants issued to pay operating expenses - Non-cash stock-based compensation Changes in assets and liabilities: (Increase) in accounts receivable ) - (Increase) in prepaid expenses and other assets ) ) Increase in accounts payable and accrued expenses Increase (decrease) in Executive Salary Continuation Plan liability ) Increase in deferred revenue - Net cash used in operating activities ) ) Cash flows from investing activities: Property and equipment expenditures ) ) Increase in note receivable from sale of fixed assets ) - Proceeds from sale of Thermal Imaging Business - Net cash paid related to acquisition of Bivio ) - Net cash provided by (used in)investing activities ) Cash flows from financing activities: Proceeds from issuances of debt - Proceeds from revolving credit line - Proceeds from options and warrants exercised Debt issuance costs paid ) ) Principal payments of notes payable and settlement agreements ) ) Principal payments of capital leases ) ) Net cash provided by financing activities Cash flows from discontinued operations: Net cash used in operating activities ) ) Net cash provided by investing activities Net cash provided by(used in) discontinued operations ) Effect of foreign currency translation ) - Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities: Non-cash conversion of preferred stock to common stock $ $ Conversion of Subordinated Secured Convertible Promissory Notes and accrued interest to common stock $ $ - Non-cash conversion of 2012 Notes to 2013 Notes, including paid in kind interest $ $ - Common stock issued to pay accrued interest and board fees $ $ Issuance of warrants to acquire Bivio Software assets $ $ - Senior subordinated secured promissory notes issued to settle accrued interest $ $ Warrants issued to lending institutions $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ In March 2013, the Company ceased operations of its Government Business, and in January 2012 the Company ceased operations of its thermal imaging products business (the “Thermal Imaging Business”).In accordance with the provisions of the Presentation of Financial Statements Topic 205 of the ASC, the assets and liabilities and results of operations related to the Government Business are now presented as discontinued operations for all periods presented in the consolidated financial statements.See Note 15 of the Notes to the Condensed Consolidated Financial Statements. On June 28, 2013, the Company changed its fiscal year end-date from the last Sunday of September to September 30. Accordingly, the Company's third quarter of fiscal 2013 ended on June 30, 2013 and fiscal 2013 will end on September 30, 2013, rather than September 29, 2013.The Company did not change its prior period presentation to reflect the change in fiscal year, as the difference is immaterial. See Note 1. See Accompanying Notes to Condensed Consolidated Financial Statements. -4- Table of Contents ISC8 INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 — General The information contained in the following Notes to Condensed Consolidated Financial Statements is condensed from that which appears in the audited consolidated financial statements for ISC8 Inc. (“ISC8”), and its subsidiaries (together with ISC8, the “Company”), and the accompanying unaudited condensed consolidated financial statements do not include certain financial presentations normally required under accounting principles generally accepted in the United States of America (“GAAP”). Accordingly, the unaudited condensed consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements and related notes contained in the Annual Report on Form 10-K of the Company for the fiscal year ended September30, 2012 (“Fiscal 2012”), including the risk factors contained therein, as updated in our Quarterly Report on Form10-Q for the quarter ended June 30, 2013. It should be understood that accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end. The results of operations for the interim periods presented are not necessarily indicative of the results expected for the entire year. The consolidated financial information for the three and nine month periods ended June 30, 2013 and July 1, 2012 included herein is unaudited but includes all normal recurring adjustments which, in the opinion of management, are necessary to present fairly the consolidated financial position of the Company at June 30, 2013, and the results of its operations and its cash flows for the three and nine month periods ended June 30, 2013 as compared to the same period ended July1, 2012. The condensed consolidated financial information as of June 30, 2013 included herein is derived from the Company’s audited consolidated financial statements as of, and for the year ended, September30, 2012. Description of Business The Company is actively engaged in the design, development, and sale of cyber-security products and solutions for government and commercial enterprises. The Company provides hardware, software and service offerings for web filtering, deep packet inspection with big data analytics, and malware threat detection for advanced persistent threats (“APTs”).The Company’s products are installed in nation-wide deployment within the Middle East, and in mobile operators in Europe and Asia Pacific.The Company is focused on delivering comprehensive security solutions, with strategic emphasis on cybersecurity, in order to provide complete visibility on mission-critical networks, and mitigation of new threats as they emerge. The Company has a broad global distribution capability through offices in Asia, Middle East, Europe, and the U.S., which work directly with customers and key strategic partners in order to support the Company's customers. In addition, ISC8 offers professional services to help customers deploy advanced services. This service provides design support for cybersecurity solutions, systems integration and configuration, end-to-end testing for system acceptance by the customer, and solution training. The Company presently offers or will offer products in the following areas: Cyber Advance Threat Detection. During the last two years, the Company’s cyber-security technology has evolved into the Cyber adAPT® product suite focused on detecting advanced persistent threats (“Advanced Persistent Threats”). The Cyber adAPT® system identifies data exfiltration or modification due to sophisticated attacks by leveraging knowledge of tactics of advanced malware actions across the monitored network.The Advanced Persistent Threats products have a number of potential government and commercial applications globally, including network and electronic security.While this product will be generally available in the future, it is currently in limited release. Cyber Forensic Investigations. The Company’s Cyber NetFalcon® provides long-term tracking of user applications, networks and devices to strengthen cyber-security operation.Users of this product include but are not limited to commercial enterprises, network operators and government agencies. This product provides the data/information required for forensic examination or incident response upon detection of malicious activity. This product is currently generally available to end users. In addition, NetFalcon® can also be used to augment packet capture devices to help increase the speed of access to critical data. -5- Table of Contents Web-Filtering for Service Providers. The Company’s Cyber NetControlTM product allows service providers and enterprises to protect their users from accessing inappropriate content on a network-wide or per-user basis.This product is currently generally available to end users. Acquisition of Bivio Software On October 12, 2012, pursuant to the terms of the Foreclosure Sale Agreement between the Company and GF Acquisition Co. 2012, LLC (“GFAC”) dated October 4, 2012 (the “Foreclosure Sale Agreement”), the Company acquired substantially all of the assets of the NetFalcon® and the Network Content Control System Business of Bivio Networks, Inc. and certain of its subsidiaries, an international provider of cyber-security solutions and products (“Bivio” or “Bivio Software”).The purchase price was $600,000 payable in cash to GFAC, and the issuance to GFAC of a warrant to purchase 1,000,000 shares of the Company’s common stock at the lower of $0.12 or the price of a future equity financing (“Bivio Warrant”). In addition, the Company assumed certain liabilities, including accounts payable, contractual obligations, and other liabilities related to Bivio Software. Discontinued Operations On January31, 2012, the Company sold its Thermal Imaging Business, consisting of the Company’s business of researching, developing, designing, manufacturing, producing, marketing, selling and distributing thermal camera products, including clip-on thermal imagers, thermal handheld and mounted equipment devices, other infrared imaging devices and thermal cameras, and in all cases, related thermal imaging products, to Vectronix, Inc. (“Vectronix”) (the “Thermal Imaging Asset Sale”), pursuant to an Asset Purchase Agreement dated October17, 2011 between the Company and Vectronix (the “Thermal Imaging APA”). On March 19, 2013, the Company discontinued its government-focused business, including the Secure Memory Systems, Cognitive and Microsystems business units (the “Government Business”), to focus on the Company’s cyber-security business.ISC8's former Vice Chairman and Chief Strategist, John Carson, who originally founded the Government Business, has formed Irvine Sensors Corporation to continue the Government Business. The operations of the Thermal Imaging Business and Government Business are presented as discontinued operations. To provide comparability between the periods, the consolidated financial information for all periods presented has been reclassified to reflect the Company’s results of continuing operations. Change in Fiscal Year End-Date On June 28, 2013, the Company’s Board of Directors unanimously approved a change to the Company’s fiscal year end-date from the last Sunday of September to September 30. Accordingly, the Company's third quarter of fiscal 2013 ended on June 30, 2013 and fiscal 2013 will end on September 30, 2013, rather than September 29, 2013. Prior to this change, the Company’s third quarter was scheduled to end on June 30, 2013. The Company did not change its prior period presentation reflecting the current change in fiscal year because the difference is immaterial. Accordingly, all references to three and nine month periods ended June 30, 2013 and July 1, 2012 correctly described the period reported on this Quarterly Report on Form 10-Q. Summary of Significant Accounting Policies There have been no significant changes to the Company’s significant accounting policies during the nine months ended June 30, 2013. See Note 1 to the Company’s consolidated financial statements included in the Company’s 2012 Annual Report on Form 10-K for a comprehensive description of the Company’s significant accounting policies. -6- Table of Contents Revenue – Continuing Operations.The Company’s cyber-security business derives revenue from three principal sources, hardware, software, and maintenance, as follows: The Company generates revenue from the sale of licensing rights to its software products directly to end-users and through value-added resellers (“VARs”). The Company also generates revenue from sales of hardware, installation, and post contract support (maintenance), performed for clients who license its products. A typical system contract contains multiple elements of the above items. Revenue earned on software arrangements involving multiple elements is allocated to each element based on the fair values of those elements. The fair value of an element is based on vendor-specific objective evidence (“VSOE”). The Company limits its assessment of VSOE for each element to either the price charged when the same element is sold separately or the price established by management having the relevant authority to do so, for an element not yet sold separately. VSOE calculations are updated and reviewed quarterly or annually depending on the nature of the product or service. When evidence of fair value exists for the delivered and undelivered elements of a transaction, then discounts for individual elements are aggregated and the total discount is allocated to the individual elements in proportion to the elements’ fair value relative to the total contract fair value. When evidence of fair value exists for the undelivered elements only, the residual method is used. Under the residual method, The Company defers revenue related to the undelivered elements based on VSOE of fair value of each of the undelivered elements and allocates the remainder of the contract price net of all discounts to revenue recognized from the delivered elements. If VSOE of fair value of any undelivered element does not exist, all revenue is deferred until VSOE of fair value of the undelivered element is established or the element has been delivered. For arrangements that include both software and non-software elements, the Company allocates revenue to the software deliverables and non-software deliverables based on their relative selling prices. In such circumstances, the accounting principles establish a hierarchy to determine the selling price to be used for allocating revenue to deliverables as follows: (i) VSOE; (ii) third-party evidence of selling price (“TPE”); and (iii) best estimate of the selling price (“ESP”). When the Company is unable to establish a selling price using VSOE, or TPE, the Company uses ESP to allocate the arrangement fees to the deliverables. Provided the fees are fixed or determinable and collection is considered probable, revenue from licensing rights and sales of hardware and third-party software is generally recognized upon physical or electronic shipment and transfer of title. In certain transactions where collection risk is high, the revenue is deferred until collection occurs or becomes probable. If the fee is not fixed or determinable, then the revenue recognized in each period (subject to application of other revenue recognition criteria) will be the lesser of the aggregate of amounts due and payable or the amount of the arrangement fee that would have been recognized on a straight line basis over the contractual period. Revenue – Discontinued Operations.As a result of the discontinuation of the Company’s Government businesses during March 2013, any contractual obligations related to certain existing contracts at the point of discontinuation were subcontracted to outside parties (“Subcontracted Contracts”), thereby relieving the Company of responsibility of deliverables in business lines which were no longer part of continuing operations.The remainder of outstanding contracts that were not subcontracted to outside parties have been terminated at the Company’s request, thereby relieving the Company of its contractual obligations.The Subcontracted Contracts consist of cost reimbursement plus a fixed fee as well as fixed price level of effort research and development contracts. The Company will continue to recognize revenue from discontinued operations through the end of the subcontract periods on the Subcontracted Contracts.The Company anticipates all such subcontracts to be completed no later than September 30, 2013.The revenue recognized from discontinued operations related to Subcontracted Contracts is based on incurred costs plus applicable fees or profits primarily in the proportion that costs incurred bear to estimated final costs.The Company will maintain on its balance sheet certain unbilled revenue related to contracts related to prior fiscal years which are pending the government’s evaluation and audit of final indirect rates.The Company will continue to review the estimates of costs to complete contracts on the Subcontracted Contracts on a monthly basis, until the subcontracts are complete.If a contract overrun is anticipated as a result of that review, the Company will record an accrual for the anticipated overrun and record a charge to earnings in the period in which the anticipated loss is first identified. -7- Table of Contents Consolidation. The consolidated financial statements include the accounts of ISC8 and its subsidiaries, ISC8 Europe Limited, Novalog, Inc. (“Novalog”), MicroSensors, Inc. (“MSI”), RedHawk Vision Systems, Inc. (“RedHawk”) and iNetWorks Corporation. As of and for the period ended June 30, 2013, ISC8 Europe Limited was the only Company subsidiary with operations, assets, separate employees, and facilities. As of and for the period ended June 30, 2013, ISC8 Europe Limited’s operations and assets were immaterial to the overall consolidated financial statements. All significant intercompany transactions and balances were eliminated in the consolidation. Reportable Segments. The Company is presently managing its operations as a single business segment. The Company is continuing to evaluate the current and potential business derived from sales of its products and, in the future, may present its consolidated statement of operations in more than one segment if the Company segregates the management of various product lines in response to business and market conditions. Reclassifications. Certain previously reported amounts have been reclassified to conform to the current consolidated financial statement presentation. Goodwill and Other Intangible Assets. The Company acquired goodwill as a result of its purchase of Bivio Software. As a result, the Company tested goodwill for impairment at the end of the third fiscal quarter ended June 30,2013. The Company’s annual test date is at the end of the third fiscal quarter, however it will also test for impairment between annual test dates if an event occurs or circumstances arise that would indicate thecarrying amount may be impaired. Goodwill impairment testing is performed as a single reporting unit. The Company has two approaches to evaluate the impairment of goodwill.The first approach is a qualitative assessment.The Company accumulates the relevant events and circumstances for each reporting unit subject to the qualitative assessment.If the Company determines it is more likely than not that the fair value is higher than the carrying value, no additional evaluation is necessary. If the goodwill evaluation does not pass the step zero assessment, the Company is required to use the quantitative measurement of the fair value of the reporting unit. Under this approach, the first step of the impairment test involves comparing the fair values of the single reporting unit with its carrying value.If the carrying amount of the single reporting unit exceeds its fair value, the Company performs the second step of the goodwill impairment test. The second step of the goodwill impairment test involves comparing the implied fair value of the single reporting unit’s goodwill with the carrying value of that goodwill. Any amount by which the carrying value of the goodwill exceeds its implied fair value, if any, is recognized as an impairment loss. Based on the results of the Company’s qualitative assessment, the Company does not believe its goodwill or intangible assets to be impaired as of June 30, 2013. Intangible assets with definite lives at June 30, 2013 consist principally of software technology, trade names, and customer relationship, which were acquired as a result of the business combination with Bivio Software or developed internally.These assets are amortized on a straight-line basis over their estimated useful lives. The Company will test for impairment between annual test dates if an event occurs or circumstances arise that would indicate thecarrying amount may be impaired.There was no impairment to the Company’s definite lived intangible assets as of June 30, 2013. Deferred Costs. Financing costs associated with the Company's debt issuances are capitalized as deferred costs and amortized using straight line amortization as interest expense over the debt period, which approximates the effective interest method due to the short term of the instrument. Derivatives. A derivative is an instrument whose value is derived from an underlying instrument or index such as a future, forward, swap, option contract, or other financial instrument with similar characteristics, including certain derivative instruments embedded in other contracts (the “Embedded Derivatives”) and for hedging activities. As a matter of policy, the Company does not invest in separable financial derivatives or engage in hedging transactions. However, the Company has entered into complex financing transactions that involve financial instruments containing certain features that have resulted in the instruments being deemed derivatives or containing Embedded Derivatives. The Company may engage in other similar complex debt transactions in the future, but not with the intention to enter into derivative instruments. Derivatives and Embedded Derivatives, if applicable, are measured at fair value using the Binomial Latticepricing model and marked to market through earnings. However, such new and/or complex instruments may have immature or limited markets. As a result, the pricing models used for valuation of derivatives often incorporate significant estimates and assumptions, which may impact the level of precision in the financial statements. Furthermore, depending on the terms of a derivative or Embedded Derivative, the valuation of derivatives may be removed from the financial statements upon conversion of the underlying instrument into some other security or the terms of the underlying instrument becoming fixed. -8- Table of Contents Deferred Compensation. The Company has a deferred compensation plan, the Executive Salary Continuation Plan Liability (the “ESCP”), for key employees. Presently, two of the Company’s retired executives are receiving benefits aggregating $184,700 per annum under the ESCP and is considered a current liability which is included in accrued expenses in the attached Condensed Consolidated Balance Sheets. The remaining long term portion is held under the ESCP Liability. Foreign Currency Translation. Assets and liabilities denominated in foreign currency are translated into U.S. dollars using the exchange rates in effect at the balance sheet date. Statements of operations accounts are translated at the average exchange rates during the year. The impact of exchange rate fluctuations from translation of assets and liabilities is included in accumulated other comprehensive income (loss), a component of stockholders' equity. Realized gains and losses resulting from foreign currency transactions are included in other income (expense) in the Condensed Consolidated Statements of Operations. Income (Loss) Per Share. Basic income (loss) per share is computed by dividing income (loss) available to common shareholders by the weighted average number of common shares outstanding for the period. Diluted income (loss) per share are calculated utilizing the treasury stock method for options and warrants, and the if-converted method for convertible instruments.Under this method the weighted average number of common shares is adjusted for common stock issuable upon exercise of stock options, warrants, and other commitments to issue common stock in periods in which they have a dilutive effect, and when the stock awards exercise price is lower than the Company's average share price for the period.Since the Company incurred a net loss for the three and nine months ended June 30, 2013 basic and diluted loss per share were the same. Inclusion of such awards would be anti-dilutive. See Note 10. Subsequent Events. Management evaluated events subsequent to June 30, 2013 through the date the accompanying consolidated financial statements were filed with the Securities and Exchange Commission for transactions and other events that may require adjustment of and/or disclosure in such financial statements. See Note 17. Note 2 – Notes Receivable On June 21, 2013, the Company sold assets associated with the discontinued Government Business (see Note 15) and received as consideration a one-year note for $200,000 payable quarterly at an interest rate of prime plus 2% per annum. The first quarterly payment of the note is due on September 30, 2013. Under the terms of the Senior Revolving Credit Facility with PFG, the proceeds from this note receivable will be used to reduce the outstanding balance under the Senior Revolving Credit Facility.This note is entered into with Irvine Sensors Corporation, whose Chief Executive Officer is ISC8’s former Vice Chairman and Chief Strategist, John Carson. On January31, 2012, the Company sold its Thermal Imaging Business (see Note 1) and as of September 30, 2013, had a balance of $1.2 million as the final receivable associated with the sale. On February 1, 2013, the final payment against this receivable was received. Note 3 – Restricted Cash On May 23, 2013, the Company obtained a letter of credit as part of the new operating lease requirement (the “lease”) to its new facility in Plano, Texas. To establish a letter of credit, the Company’s bank required a deposit of $75,000 in an escrow account, which has been classified as restricted cash in the accompanying condensed consolidated balance sheet. The lease allows the Company to reduce the amount held in escrow when certain financial milestones are met. -9- Table of Contents Note 4 – Recent Accounting Standards Recent Accounting Pronouncements. In July 2013, the FASB issued ASU No 2013-11, Income Taxes. This amendment clarifies ASC Topic 740 Income Taxes by explicitly providing guidance on the financial statement presentation of an unrecognized tax benefit (“UTB”) when a net operating loss carry forward, a similar tax loss, or a tax credit carry forward exists. Prior to ASU No 2013-11, there was diversity in the presentation of the UTB. ASU No 2013-11 requires the Company to present a UTB, or a portion of a UTB, in the financial statements as a reduction to a deferred tax asset for a net operating loss carryforward, a similar tax loss, or a tax credit carryforward, except when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward is not available at the reporting date under the tax law of the applicable jurisdiction to settle any additional income taxes that would result from the disallowance of a tax position, or if the tax law of the applicable jurisdiction does not require the entity to use, and the entity does not intend to use, the deferred tax asset for such purpose, the UTB should be presented in the financial statements as a liability and should not be combined with deferred tax assets. The assessment of whether a deferred tax asset is available is based on the UTB and deferred tax asset that exist at the reporting date and should be made presuming disallowance of the tax position at the reporting date.The amendments in this update do not require new recurring disclosures. ASU No 2013-11 is effective for fiscal year and interim periods within those years beginning after December 15, 2013 and early adoption is permitted.ASU No 2013-11 is applied prospectively to all UTBs that exist at the effective date. The adoption of the accounting principles of this update is not anticipated to have a material impact on the Company’s consolidated financial position or results of operations. In February 2013, the FASB issued Accounting Standards Update (“ASU”) No. 2013-02, Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. The amendments in this update require an entity to disclose significant amounts reclassified out of accumulated other comprehensive income into net income by the respective line items of net income in its entirety in the same reporting period. These amendments are effective for the Company prospectively for reporting periods beginning after December 15, 2012. The adoption of this accounting update did not have a material impact on the Company's consolidated financial position or results of operations. Note 5 – Going Concern The consolidated financial statements have been prepared on a going concern basis, which contemplates the realization of assets and settlement of obligations in the normal course of business. The Company generated significant net losses in the current and previous fiscal years.The Company had approximately $146,000 of cash on hand as of June 30, 2013.The Company’s operating expenses during the quarter ended June 30, 2013 was approximately $4,085,000.The Company expects that it will need to raise significant additional capital to continue as a going concern. For the three and nine months ended June 30, 2013, the Company’s loss from continuing operations was $3.7 million and $12.7 million respectively, as compared to the Company’s income from continuing operations for the three months ended July 1, 2012 of $8.3 million and the Company’s loss from continuing operations for the nine months ended July 1, 2012 of $16.5 million. As of June 30, 2013 the Company had negative working capital and stockholders’ deficit of approximately $26.3 million and $45.7 million respectively, and as of September 30, 2012, the Company had negative working capital and stockholders’ deficit of $10.1 million and $35.4 million, respectively. Management believes that the Company’s losses in recent years have been primarily the result of increased research and development expenditures related to the cyber technology, and efforts to productize those technologies and bring them to market.These losses were augmented by insufficient revenue to support the Company’s skilled and diverse technical staff, which is considered necessary to support commercialization of the Company’s technologies.Unsuccessful commercialization efforts in past fiscal years have contributed to the stockholders’ deficit as of June 30, 2013. Through June 30, 2013, the Company expended substantially all of the cash obtained from the Thermal Imaging Sale,the Revolving Credit Facility (defined below), and 2013 Notes (see Note 7) to fund our operations. Management is currently focused on seeking additional capital to fund operations and on managing costs in line with estimated future revenues, including contingencies for cost reductions if projected revenues are not fully realized. However, there can be no assurance that the Company will be able to obtain additional working capital, or that anticipated revenues will be realized.In the event the Company is unable to raise additional funds to meet its continuing obligations on a timely basis, or at all, or the Company is unable to meet existing debt obligations, a default and acceleration of debt maturity could result, which could materially and adversely affect the Company’s business and financial condition, and ultimately challenge the Company’s ability to continue as a going concern. -10- Table of Contents The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result should the Company be unable to continue as a going concern. Note 6 – Goodwill and Other Intangible Assets The changes in the carrying values of goodwill for the nine months ended June 30, 2013 are described below: September 30, 2012 Acquisitions June 30, Goodwill $ - $ $ During the nine months ended June 30, 2013, goodwill was established through the acquisition of Bivio Software (See Note 11). No other acquisitions were made during the period. The Company performed the annual goodwill impairment test during the third fiscal quarter ended June 30, 2013. Through the impairment analysis, the Company determined that no impairment was necessary at this time. As stated in Note 1, the Company will continue to evaluate whether any future periods require interim analysis. Additionally, in connection with the Bivio Software acquisition on October 12, 2012 (See Note 11), the Company recorded $900,000 of intangible assets related to customer relationships, tradename, and software technology. The Company is amortizing the customer relationships over 5 years, the tradename over 10 years, and the software technology over 7 years. The Company also performed the annual impairment test during the fiscal quarter ended June 30, 2013 relating to these intangible assets and determined that no impairment was necessary at this time. The Company’s definite-lived intangible assets are summarized as follows: June 30, 2013 Customer Relationships Tradename Software Technology Total Gross carrying amount $ Accumulated amortization ) Net intangible assets $ September 30, 2012 Customer Relationships Tradename Software Technology Total Gross carrying amount $ - $ - $ $ Accumulated amortization - - ) ) Net intangible assets $ - $ - $ $ Note 7 — Debt Instruments As of June 30, 2013, the Company had the following outstanding debt instruments: Principal balance atissuance date Principal balanceat June 30, 2013 Unamortized Debt Discount balanceat June 30, 2013 Net Balance Senior Secured Revolving Credit Facility $ $ $ ) $ Senior Subordinated Secured Convertible Promissory 2013 Notes ) Senior Subordinated Secured Promissory Notes - Subordinated Secured Convertible Promissory Notes ) -11- Table of Contents Senior Secured Revolving Credit Facility In December 2011, the Company entered into a Loan and Security Agreement (the “Loan Agreement”) with Partners for Growth III, L.P. (“PFG”) pursuant to which the Company obtained a two-year, $5,000,000 revolving credit facility from PFG (the “Revolving Credit Facility”). As additional consideration for entering into the Revolving Credit Facility, the Company issued to PFG and two PFG affiliated entities 7-year warrants to purchase, for $0.11 per share, an aggregate of 15,000,000 shares of the Company’s common stock (the “PFG Warrants”). The maturity date for the Revolving Credit Facility is December14, 2013 (the “Maturity Date”). Interest on the loan accrues at the rate of 12%per annum, payable monthly, with the principal balance payable on the Maturity Date. Both Costa Brava Partnership III L.P. (“Costa Brava”) and The Griffin Fund LP (“Griffin”) have unconditionally guaranteed repayment of $2,000,000 of the Company’s monetary obligations under the Loan Agreement with PFG, and are jointly and severally responsible.See Note 17 for a further discussion regarding this unconditional guarantee. To secure the payment of the Company’s obligations under the Loan Agreement, the Company granted to PFG a first position, continuing security interest in substantially all of the Company’s assets, including substantially all of its intellectual property. In addition, Costa Brava, Griffin and certain other existing creditors of the Company have agreed that, while any obligations remain outstanding by the Company to PFG under the Loan Agreement, their security interests in and liens on the Company’s assets shall be subordinated and junior to those of PFG. As of June 30, 2013, the Company was not in compliance with the financial covenants in the Loan Agreement and Revolving Credit Facility. On August21, 2012, the Company and PFG entered into a Forbearance, Limited Waiver and Consent under Loan Agreement (the “Waiver”) by which, subject to certain terms and conditions, PFG waived that default and consented to other actions taken or to be taken by the Company, including the issuance of securities to finance the acquisition of Bivio. The Company agreed to pay to PFG a $30,000 fee and issue to PFG warrants to purchase 2,045,455 shares of common stock (the “Waiver Warrants”). The exercise price of the Waiver Warrants was equal to the lower of the Next Equity Financing Effective Price ("NEFEP") or $0.11 per share. The Waiver, by its terms, expired on September30, 2012.As of September28, 2012, in light of the Company’s continuing non-compliance with the financial covenants in the Loan Agreement, the Company and PFG entered into an Extension of Forbearance under Loan and Security Agreement (the “Forbearance Extension”), pursuant to which the Company agreed to issue to PFG warrants exercisable for 2,045,455 shares of the Company’s common stock per extension with an exercise price equal to the lower of the NEFEP or $0.11.The table below summarized the various Forbearance Extensions along with the warrants issued to PFG. Forbearance Extension Through Date Exercise Price per share Exercisable Share Waiver September 30, 2012 Lower of NEFEP or$0.11 Forbearance Extension October 31, 2012 Lower of NEFEP or $0.11 Second Forbearance Extension December 15, 2012 Lower of NEFEP or $0.11 Third Forbearance Extension January 31, 2013 Lower of NEFEP or $0.11 Fourth Forbearance Extension February 28, 2013 Lower of NEFEP or $0.11 Fifth Forbearance Extension March 31, 2013 Lower of NEFEP or $0.11 Sixth Forbearance Extension April 30, 2013 Lower of NEFEP or $0.11 Seventh Forbearance Extension May 31, 2013 Lower of NEFEP or $0.11 Eighth Forbearance Extension June 30, 2013 Lower of NEFEP or $0.11 Total As of June 30, 2013, no shares have been exercised by PFG related to any of the shares issuable under the warrants related to the forbearance extensions. -12- Table of Contents Senior Subordinated Secured Convertible 2012 Notes Effective as of September 28, 2012, the Company issued and sold to The Griffin Fund LP Senior Subordinated Secured Convertible Promissory Notes due November 30, 2012 in the aggregate principal amount of $1.2 million (the “2012 Notes”). The 2012 Notes are convertible at $0.12 per share, or the price of shares sold by the Company to one or more investors and raising gross proceeds to the Company of at least $1.0 million. Through the end of January 2013, the Company issued an additional $4.2 million of the 2012 Notes.Since the conversion price was not fixed, such instrument was considered to be a derivative.As such, the Company recorded approximately $237,000 as a derivative liability and related debt discount. Senior Subordinated Secured Convertible 2013 Notes On February 2, 2013, the Company authorized the issuance of Senior Subordinated Convertible 2013 Notes (the “2013 Notes”) that are a part of a series of notes, along with the 2012 Notes, in the aggregate amount of $10.0 million. On March 7, 2013, the aggregate principal amount of 2013 Notes available for issuance was increased from $10.0 million to $20.0 million. As a result, the Company’s Board of Directors authorized an increase in the shares of common stock reserved for issuance under the Subordinated Notes from 27,777,778 shares to 55,555,556 shares. As additional consideration for the purchase of the 2013 Notes, the Company issued shares of its common stock to each investor with a value equal to 25% of the principal amount of the 2013 Notes purchased by such investor. As of August 13, 2013, the holders of the 2013 Notes were entitled to 39,597,000 shares of the Company’s common stock, of which the Company issued 21,079,000 shareswith a value recorded to additional paid in capital of $2.2 million. All 2012 Notes outstanding in the principal balance of $5.4 million as well as $0.2 million in paid-in-kind interest were cancelled and exchanged by each investor for 2013 Notes. During the three months ended June 30, 2013, J.P. Turner & Company, L.L.C. (the "Placement Agent") raised $2.5 million under the 2013 Notes.The Placement Agent received (i) cash commissions totaling $285,000, representing 15% of the gross proceeds (ii) an expense allowance of $55,300, representing 3% of the gross proceeds, and (iii) warrants to purchase up to257,440 shares of common stock of the Company for $0.09 per share.The proceeds were used to fund the Company’s operations. The maturity date of the 2013 Notes, including those placed by the Placement Agent discussed above, is the earlier of 6 months after issuance, or the closing of a debt or equity financing resulting in gross proceeds to the Company in excess of $5.0 million (a “Qualified Financing”). However, the Holders may, at any time, convert the outstanding principal balance of their respective 2013 Notes into shares of the Company's common stock at a conversion price equal to $0.12 per share.Further, within fifteen (15) business days after the closing of a Qualified Financing, each investor may convert the outstanding principal and interest under their 2013 Note into the securities issued in the Qualified Financing, on the same terms and conditions as the other investors in the Qualified Financing. Since the conversion price was not fixed, such instrument was considered to be a derivative.As such, the Company recorded approximately $2.1 million as a derivative liability and related debt discount. During the nine month period ended June 30, 2013 the Company issued 2013 Notes in the amount of $11.9 million, inclusive of cancellation and exchange of the 2012 Notes. As of August 13, 2013 the Company has issued $15.3 million of the $20.0 aggregate amount of 2013 Notes, inclusive of cancellation and exchange of the 2012 Notes. Senior Subordinated Secured Promissory Notes In March 2011, the Company issued and sold to two accredited investors, Costa Brava Partnership III L.P. (“Costa Brava”) and The Griffin Fund LP (“Griffin”) 12% Senior Subordinated Secured Promissory Notes due July 31, 2013 (the “Senior Subordinated Notes”) in the aggregate principal amount of $4.0 million. In July 2011, the Senior Subordinated Notes were amended to permit the holders to demand repayment any time on or after July16, 2012, in partial consideration for permitting the issuance of additional Subordinated Secured Convertible Promissory Notes as discussed below.The owners of the Senior Subordinated Notes have not demanded payment as of June 30, 2013 and through the date of the filing of these financial statements with the Securities and Exchange Commission. The Senior Subordinated Notes bear interest at a rate of 12%per annum paid by adding the amount of such interest to the outstanding principal amount of the Senior Subordinated Notes as paid-in-kind interest. As a result of the addition of such interest, the outstanding principal amount of the Senior Subordinated Notes at June 30, 2013 was $5.2 million. -13- Table of Contents The Senior Subordinated Notes are secured by substantially all of the assets of the Company pursuant to Security Agreements dated March16, 2011 and March31, 2011 between the Company and Costa Brava as representative of the Senior Subordinated Note holders, but the liens securing the Senior Subordinated Notes are subordinate to the liens securing the indebtedness of the Company to PFG under the Senior Secured Revolving Credit Facility. Subordinated Secured Convertible Promissory Notes In December 2010, the Company entered into a Securities Purchase Agreement with Costa Brava and Griffin, pursuant to which the Company issued and sold to Costa Brava and Griffin 12% Subordinated Secured Convertible Notes due December23, 2015 (the “Subordinated Notes”), in the aggregate principal amount of $7.8 million and, in March 2011, the Company sold additional Subordinated Notes to Costa Brava and Griffin for an aggregate purchase price of $1.2 million. In July 2011, the Company sold Subordinated Notes to five accredited investors, including Costa Brava and Griffin, in the aggregate principal amount of $5.0 million. In addition, holders of existing notes with a principal balance of $1.1 million converted certain other notes outstanding at the time into Subordinated Notes during the year ended September 30, 2011. The Subordinated Notes bear interest at a rate of 12%per annum, due and payable quarterly. For the first two years of the term of the Subordinated Notes, the Company has the option to pay all or a portion of the interest due on each interest payment date in shares of Common stock, with the price per share calculated based on the weighted average price of the Common stock over the last 20 trading days ending on the second trading day prior to the interest payment date. While the Revolving Credit Facility is outstanding, interest on the Subordinated Notes that is not paid in shares of Common stock must be paid by adding the amount of such interest to the outstanding principal amount of the Subordinated Notes as PIK interest. During the nine month period ended June 30, 2013, the Company paid approximately $1.4 million of interest costs in the form of 13,821,000 shares of common stock. The principal and accrued, but unpaid interest under the Subordinated Notes is convertible at the option of the holder into shares of the Common stock at an initial conversion price of $0.07 per share. The conversion price is subject to a full price adjustment feature for certain price dilutive issuances of securities by the Company, and proportional adjustment for events such as stock splits, dividends, combinations, etc. Beginning after the first two years of the term of the Subordinated Notes, the Company may force the conversion of the Subordinated Notes into Common stock if certain customary equity conditions have been satisfied and the volume weighted average price of the Common stock is $0.25 or greater for 30 consecutive trading days. As of June 30, 2013, the Company has not met the equity conditions to force the conversion of the Subordinated Notes. The Subordinated Notes are secured by substantially all of the assets of the Company pursuant to a Security Agreement dated December23, 2010 and July1, 2011, as applicable, between the Company and Costa Brava as representative of the holders of Subordinated Note, but the liens securing the Subordinated Notes are subordinate in right of payment to Loans issued pursuant to the Senior Secured Revolving Credit Facility and the Senior Subordinated Notes. As a result of the issuances of Subordinated Notes, including the 2013 Notes discussed above, the conversion of existing notes to Subordinated Notes and the application of PIK interest, the aggregate principal balance of the Subordinated Notes at June 30, 2013, exclusive of the effect of debt discounts, was $16.1 million. During the nine month period ended June 30, 2013, approximately $30,000 in principal of Subordinated Notes was converted into approximately 438,000 shares of common stock.The balance of the Subordinated Notes, net of unamortized discounts comprised of derivative liability, at June 30, 2013 was $7.9 million. The debt discounts will be amortized over the term of the Subordinated Notes, unless such amortization is accelerated due to earlier conversion of the Subordinated Notes pursuant to their terms. Fifth and Sixth Omnibus Amendment The Company entered into a Fifth Omnibus Amendment, dated as of February 12, 2013, with Costa Brava (the “Fifth Omnibus Amendment”), and the Sixth Omnibus dated as of April 22, 2013 (the “Sixth Omnibus”) with the representative of the holders of the 12% Subordinated Secured Convertible Notes due 2015 (the "Promissory Notes"), and each of the holders of the Promissory Notes, the 12% Senior Subordinated Promissory Notes due 2013 (the "Senior Subordinated Notes") and the 2013 Notes, which amends and modifies the terms of the Promissory Notes, the Senior Subordinated Notes and the Security Agreements (as defined in the Fifth Omnibus Amendment) to permit the issuance of the 2013 Notes, subordinate the liens securing the Promissory Notes to the 2013 Notes, and make the Senior Subordinated Notes and the 2013 Notes rank pari passu with one another.Costa Brava is the Company's largest stockholder and one of its largest creditors. -14- Table of Contents See Note 17 for a discussion of omnibus amendments that took place after June 30, 2013. Derivative Liability Certain instruments, including debt and warrants, contain provisions that adjust the conversion or exercise price in the event of certain dilutive issuances of securities, or exercise/conversion prices that are not fixed.These provisions required the Company to book a derivative liability upon issuance and re-measured the fair value of the derivative liability to be $14,286,000 as of June 30, 2013 and $19,925,000 as of September 30, 2012. The Company estimated the fair value of the derivative liability using the Binomial Lattice pricing model with the following significant inputs, as outlined below, to estimate the fair value of the derivative liability as of June 30, 2013 and September 30, 2012: June 30, September 30, 2012 Risk free interest rate % % Expected volatility % % Expected dividends None None Note 8 — Preferred Stock In Fiscal 2010, the Company sold and issued an aggregate of 3,490 Series B convertible preferred stock units (the “Preferred Stock Units”) at a purchase price of $700 per Preferred Stock Unit. Each share is convertible at any time at the holder’s option into 2,000 shares of common stock at a conversion price per share of common stock equal to $0.50. Only 900 shares of Preferred Stock Units were outstanding as of June 30, 2013 and September 30, 2012, respectively, with a liquidation preference of $866,000 and $926,000 as of June 30, 2013 and September 30, 2012, respectively. These shares were convertible into approximately 1,800,000 shares of the Company’s common stock. Note 9 — Common Stock Warrants, Stock Options, and Employee Stock Benefit Plan Common Stock Warrants. As of June 30, 2013, warrants to purchase a total of 44,737,000 shares of the Company’s common stock were outstanding, with a weighted average exercise price of $0.16 per share and exercise prices ranging from $0.09 per share to $0.55 per share. As of September 30, 2012, warrants to purchase a total of 28,416,000 shares of the Company’s common stock were outstanding, with a weighted average exercise price of $0.21 per share and exercise prices ranging from $0.07 per share to $13.00 per share. Stock Options.As of June 30, 2013, the Company had 51.0 million options outstanding with a weighted average exercise price of $0.21, and 41.4 million options exercisable with a weighted average exercise price of $0.23. During the nine months ended June 30, 2013, there were 4.7 million options granted and 1.1 million options exercised. As of September30, 2012, the Company had 54.8 million options outstanding with a weighted average exercise price of $0.24, and 34.5 million options exercisable with a weighted average exercise price of $0.31.The unvested options outstanding and options exercisable had no aggregate intrinsic value as of June 30, 2013, as compared to a value of $115,000 and $297,000, respectively as of September 30, 2012.At June30, 2013, the total compensation costs related to non-vested option awards not yet recognized was $654,000.The weighted-average remaining vesting period of non-vested options at June30, 2013 was 0.9 years. Employee Stock Benefit Plan.The Company has established an employee retirement plan (the “ESBP”). This plan provides for annual contributions to the Company’s Employee Stock Bonus Trust (“SBT”) to be determined by the Board of Directors and which will not exceed 15% of total payroll.As of June 30, 2013, the Company has not made any contributions to the SBT related to Fiscal 2013.Relating to Fiscal 2012 the Company made a contribution of 6.0 million shares of common stock with an estimated market value of $600,000 to the SBT. -15- Table of Contents Note 10 — Net Income (Loss) per Share Basic net income (loss) per common share attributable to the Company is based on the weighted-average common shares outstanding during the relevant period. Diluted net income per common share attributable to the Company, utilizing the treasury method for options and warrants, and the if-converted method for convertible instruments, is based on the weighted-average common shares outstanding during the relevant period adjusted for the dilutive effect of outstanding stock options, convertible debts, warrants, and other commitments to issue common shares in periods in which they have a dilutive effect and when the stock awards exercise price is lower than the Company’s average share price for the period. The Company incurred a net loss for the three and nine months ended June30, 2013, basic and diluted loss per share were the same because the inclusion of potential common shares, related to outstanding stock options, warrants, and convertible debt in the computation of diluted net loss per share would have been anti-dilutive.Since the three months ended July 1, 2012 had earnings, the diluted earnings per share was calculated by excluding 27,583,000 shares related to stock options, 10,198,000 shares related to warrants, 1,980,000 shares related to convertible preferred shares to purchase a total of 39,761,000 shares of the Company’s common stock where the exercise price were in excess of the quoted market price of the Company’s common stock because inclusion would be anti-dilutive. The following table sets forth the computation of basic and diluted loss per common share: Three Months Ended Nine Months Ended June 30, July1, June 30, July 1, Basic Net Income (Loss) Numerator: Income (loss) from continuing operations $ ) $ $ ) $ ) Loss from discontinued operations (64,000 ) (1,317,000 ) (3,072,000 ) (3,876,000 ) Gain (loss) on disposal of discontinued operations (net of $0 tax) (270,000 ) - - Net income (loss) $ ) $ $ ) $ ) Diluted Net Income (Loss) Numerator: Income (loss) from continuing operations $ ) $ $ ) $ ) Interest on convertible debt - Loss from discontinued operations (64,000 ) ) ) (3,876,000 ) Gain (loss) on disposal of discontinued operations (net of $0 tax) (270,000 ) - - Net income (Loss) $ ) $ $ ) $ ) Net Income (loss) Denominator: Weighted average number of common shares outstanding, basic Weighted average number of common shares outstanding, diluted Basic income (loss) per share: Income (loss) from continuing operations $ ) $ $ ) $ ) Income (loss) from discontinued operations $ ) $ ) $ ) $ Basic income (loss) per share $ ) $ $ ) $ ) Diluted income (loss) per share: Income (loss) from continuing operations $ ) $ $ ) $ ) Income (loss) from discontinued operations $ ) $ ) $ ) $ Diluted income (loss) per share $ ) $ $ ) $ ) -16- Table of Contents Note 11 — Bivio Acquisition The Bivio Transaction has been accounted for under purchase accounting.Accordingly, the Company has estimated the purchase price allocation based on the fair values of the assets acquired and liabilities assumed. The preparation of the valuation required the use of significant assumptions and estimates. Critical estimates included, but were not limited to, future expected cash flows, including projected revenues and expenses, and applicable discount rates. These estimates were based on assumptions that the Company believes to be reasonable. However, actual results may significantly differ from these estimates. The following table presents the calculation of the purchase price: Cash $ Fair value of warrants issued Total purchase price $ The following outlines the significant inputs the Company used to estimate the fair value of the warrants using theBinomial Latticepricing model as of the acquisition date on October 12, 2012: Risk free interest rate 1.69% Expected volatility 92.20% Expected dividends None The purchase price is allocated between the tangible and intangible assets and assumed liabilities based on their estimated fair values at October 12, 2012. Based on the Company’s valuation of the fair value of tangible and intangible assets acquired and liabilities assumed, the purchase price is allocated as follows: Tangible Current Assets $ Tangible Non-Current Assets Liabilities assumed ) Amortizable intangible assets Goodwill Total fair value of net assets acquired $ The following table presents amortizable intangible assets acquired and their amortization periods: Estimated Amortization fair value period Customer relationships $ 5.0 years Trade name 10.0 years Software 7.0 years Total $ Note 12 — Customer Concentrations The following represents customers providing 10 percent or more of the Company’s continuing revenue for the three and nine months ended June 30, 2013: Three Months Ended Nine Months Ended June 30, June 30, Total revenues $ 100% $ 100% Customer concentrations Customer A $ 46% $ 22% Customer B 29% 42% Customer C 24% 32% Total $ 100% $ 96% -17- Table of Contents Note 13 — Commitments and Contingencies Please refer to Note 11 of the notes to Consolidated Financial Statement in the Company’s Annual Report on Form 10-K for the year ended September 30, 2012, filed with the Securities and Exchange Commission on December 28, 2012 (the “2012 Annual Report”) for information relating to minimum rental payments under operating, capital leases and other commitments. The Company may from time to time become a party to various legal proceedings arising in the ordinary course of its business. The Company does not presently know of any such matters, the disposition of which would be likely to have a material effect on the Company’s consolidated financial position, results of operations or liquidity. Note 14 — Fair Value Measurements The followingtables present information about the Company’s assets and liabilities measured at fair value on a recurring basis aggregated by the level in the fair value hierarchy within which the measurements fall: • Level 1 inputs: Level 1 inputs are quoted market prices in active markets for identical assets or liabilities that are accessible at the measurement date. • Level 2 inputs: Level 2 inputs are from other than quoted market prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. • Level 3 inputs: Level 3 inputs are unobservable and should be used to measure fair value to the extent that observable inputs are not available. The hierarchy noted above requires the Company to minimize the use of unobservable inputs and to use observable market data, if available, when determining fair value. There were no transfers between Level 1, Level 2 and/or Level 3 during the nine months ended June 30, 2013. Financial liabilities carried at fair value as of June30, 2013 on a recurring basis are classified below: Level1 Level 2 Level3 Total Derivative liabilities $ - $ - $ $ The table below sets forth a summary of changes in the fair value of the Company’s Level 3 financial instruments for the nine months ended June 30, 2013: September 30, 2012 Recorded New Derivative Liabilities Change in estimated fair value recognized in results of operations (gain)/loss June 30, Derivative liabilities $ The Senior Subordinated Secured Convertible 2012 Notes,Senior Secured Revolving Credit Facility, Senior Subordinated Secured Promissory Notes, subordinated secured convertible promissory note, and the Senior Subordinated Secured Convertible 2012 Notes are presented at their carrying amounts; as there are a lack of comparable instruments available for observation by the Company, it is not practicable to estimate the fair value of these instruments. The following is a description of the valuation methodologies used for instruments measured at fair value, including the general classification of such instruments pursuant to the valuation hierarchy: Assets Measured at Fair Value on a Non-Recurring Basis. The Company’s goodwill, intangibles, and other purchased intangible assets may be measured at fair value on a non-recurring basis.These assets are measured at cost but are written down to fair value if they are impaired.As of June 30, 2013, the Company’s goodwill, intangibles and other purchased intangibles were not impaired, and therefore were not measured at fair value. -18- Table of Contents Fair Value of Financial Instruments. The Company estimates the fair value of financial instruments that are not required to be carried in the condensed consolidated balance sheet at fair value on either a recurring or non-recurring basis as follows: June 30, 2013 September 30, 2012 (in thousands) Carrying amount Fair value Carrying amount Fair value Level in fair value hierarchy Cash and cash equivalents $ 1 Accounts Receivable, net $ $ $
